Citation Nr: 0839939	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
disabling for post-traumatic stress disorder for the period 
from August 28, 1991, through December 16, 2003.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities during the period between August 28, 1991, and 
December 16, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Appeals Management Center 
in Washington, DC.  The VA Regional Office (RO) having 
jurisdiction over the veteran's claim is in Oakland, 
California    

A hearing was held art the RO before the undersigned Veterans 
Law Judge in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The decision of August 2004 which is being appealed granted 
service connection for post-traumatic stress disorder, and 
assigned a staged initial rating.  A 30 percent rating was 
assigned from August 28, 1991, and a 100 percent rating was 
assigned from December 17, 2003.  The decision indicates that 
the veteran's combined disability rating was 60 percent from 
August 28, 1991; 70 percent from March 21, 2000; and 100 
percent from December 17, 2003.  In a written statement 
submitted in October 2004, the veteran requested that a 100 
percent rating be assigned from August 1991.  Subsequently, 
in a decision of June 2005, the RO denied a total rating 
based on individual unemployability due to his service 
connected PTSD and varicose veins of the left leg.  The 
veteran subsequently filed a notice of disagreement later 
that month.  The notice of disagreement makes reference to 
both the rating for PTSD and the unemployability decision.  

Although the only issue which was certified for appellate 
review was entitlement to an earlier effective date for an 
award of total service-connected disability compensation, the 
Board finds that the issue is more accurately characterized 
as being two separate though related issues.  The first issue 
is entitlement to a rating higher than 30 percent for PTSD 
for the period from August 28, 1991, through December 16, 
2003.  The second issue is entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities during the period from August 28, 1991 
through December 16, 2003.  

In reviewing the rating action which assigned the 30 percent 
rating for PTSD for the period from August 28, 1991 through 
December 16, 2003 and the subsequent statement of the case, 
the Board notes that the RO decided the disability rating 
based solely on consideration of the rating criteria for PTSD 
which are currently in effect.  Significantly, however, prior 
to November 1996, a different set of rating criteria were in 
effect.  The regulations containing the rating criteria for 
psychiatric disorders were revised, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52702 (1996).  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for the period from and after 
the effective date of the regulatory change, in this case 
November 7, 1996.  The VA may apply only the former 
regulation to rate the disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000.  Significantly, however, the record reflects that the 
RO has only considered the new criteria.  Accordingly, the 
veteran's claim for a higher initial rating must be remanded 
to be considered under both the old and the new rating 
criteria.  

The Board also finds that additional relevant evidence exists 
which should be obtained for consideration in connection with 
the appeal.  In his substantive appeal statement dated in 
February 2007, the veteran stated that he had previously 
applied for and had been denied VA vocational rehabilitation 
services as he was found to be infeasible for training.  The 
veteran also referenced a claim for rehabilitation services 
through the state of California.  The vocational 
rehabilitation records are not associated with the claims 
files, and must be obtained for consideration.  

Finally, the Board notes that in a statement in support of 
claim dated in November 2007, the veteran expressed his 
disagreement with a rating decision of September 26, 2007.  
The decision had denied multiple different claims, and the 
veteran has not indicated whether he disagrees with the 
decision on one or more particular issues, or disagrees with 
the decisions on all four issues.  Under 38 C.F.R. § 20.210, 
if the RO gave notice that adjudicative determinations were 
made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  The RO should contact the veteran to clarify 
this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he clarify which issue or 
issues he disagrees with in the September 
2007 rating decision.  Thereafter, the RO 
should issue a statement of the case 
which addresses the issues specified by 
the veteran.  The veteran is hereby 
advised that subsequent to the issuance 
of such a statement of the case, he must 
submit a substantive appeal form to 
perfect appellate review for any issues 
decided in the September 2007 rating 
decision.  

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.  The RO should also make 
appropriate efforts to obtain records 
pertaining to the veteran's application 
for vocational rehabilitation through the 
state of California.  

3.  The RO should again review the record 
and determine whether the veteran's 
claims may be granted.  The RO should 
consider the claim for a higher initial 
rating for PTSD under both the old and 
the new criteria for rating post-
traumatic stress disorder.  The RO should 
also consider assigning staged ratings.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should include both the old and new 
rating criteria.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

